Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 1 of 8




                                                4:20mj0017
                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                                January 08, 2020
                                                                          
                                                          David J. Bradley, Clerk of Court
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 2 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 3 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 4 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 5 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 6 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 7 of 8
Case 4:20-mj-00017 Document 1 Filed on 01/08/20 in TXSD Page 8 of 8
